Exhibit 10.1

RED LION HOTELS CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT

Red Lion Hotels Corporation (“RLHC”) is pleased to inform you that you,
Recipient, have been granted the number of Restricted Stock Units (“Restricted
Stock Units”) indicated below under RLHC’s 2015 Stock Incentive Plan (the
“Plan”) and the terms of this Restricted Stock Unit Agreement (including the
Notice of Grant and Appendix A, all of which are the “Agreement”). Subject to
the provisions of the Agreement and the Plan, the principal features of this
grant are as follows:

 

Grant Date:

 

XXX

Total Number of Restricted Stock Units:

 

XXX

Scheduled Vesting:

  [25% of the total Restricted Stock Units vest on each anniversary of the Grant
Date]. [to be modified if different vesting schedule applies]

Acceptance Deadline:

  You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is fourteen (14) days from the Grant Date.

Except as otherwise provided in the Agreement or by the terms of the Plan, you
will not vest in the Restricted Stock Units unless you remain employed by RLHC
or one of its Affiliates through the applicable vesting date.

Your acceptance of this grant either by signature below or by electronic
acceptance indicates your understanding that this grant is subject to all of the
terms described in this Agreement, including Appendix A, and the Plan. Important
additional information on vesting and forfeiture of the Restricted Stock Units
covered by this grant is contained in paragraphs 3, 4 and 6 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS OF
THIS GRANT.

THIS AGREEMENT MUST BE ACCEPTED BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS GRANT
OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

 

RED LION HOTELS CORPORATION   GRANTEE

By:                                                            
                                   

     

Title:                                                            
                                 

   



--------------------------------------------------------------------------------

APPENDIX A

TERMS OF RESTRICTED STOCK UNITS

1.    Grant. RLHC hereby grants to you under the Plan the number of Restricted
Stock Units indicated in the Notice of Grant, subject to all of the terms in
this Agreement and the Plan.

2.    RLHC’s Obligation to Pay. Unless and until the Restricted Stock Units have
vested in the manner set forth in paragraphs 3 or 4, you will have no right to
payment of the Restricted Stock Units.

3.    Vesting Schedule. Except as otherwise provided in this paragraph 3 and
paragraph 4 of this Agreement, and subject to paragraph 6, the Restricted Stock
Units are scheduled to vest in accordance with the vesting schedule shown in the
Notice of Grant. Restricted Stock Units scheduled to vest on any date actually
will vest only if you remain in Continuous Service with RLHC or one of its
Affiliates through the applicable vesting date, except to the extent otherwise
provided in this Agreement, in a written agreement between RLHC and you or in
accordance with the then-applicable written policies of RLHC.

4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of some or all of the Restricted Stock Units at any time,
subject to the terms of the Plan. If so accelerated, the Restricted Stock Units
will be considered as having vested as of the date specified by the
Administrator.

5.    Payment after Vesting. Any Restricted Stock Units that vest while you
remain employed by RLHC or one of its Affiliates in accordance with paragraph 3
will be paid to you (or in the event of your death, to your estate) in shares of
Common Stock as soon as administratively practicable following the date of
vesting, subject to paragraph 8. Any Restricted Stock Units that continue to
vest after you cease to be employed by RLHC or one of its Affiliates as provided
in paragraph 3 or that vest in accordance with paragraph 4 will be paid to you
(or in the event of your death, to your estate) in shares of Common Stock in
accordance with the provision of such paragraphs, subject to paragraph 8. For
each Restricted Stock Unit that vests, you will receive one share of Common
Stock.

6.    Forfeiture. Except as expressly provided herein, any Restricted Stock
Units that have not vested at the time you cease to be employed by RLHC or one
of its Affiliates will be forfeited and automatically transferred to and
reacquired by RLHC at no cost to RLHC.

7.    Death. Any distribution or delivery to be made to you under this Agreement
will, if you are then deceased, be made to the administrator or executor of your
estate. The administrator or executor must furnish RLHC with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to RLHC to
establish the validity of the transfer and compliance with any applicable laws
or regulations.

8.    Withholding of Taxes. Regardless of any action RLHC or the company that
employs you (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
RLHC and the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
Restricted Stock Units, including the grant, vesting and lapse of repurchase
rights, the subsequent sale of shares of Common Stock and/or the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the grant of Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items. When shares of Common Stock are issued as
payment for vested Restricted Stock Units, you will recognize immediate

 

A-1



--------------------------------------------------------------------------------

U.S. taxable income if you are a U.S. taxpayer. If you are a non-U.S. taxpayer,
you will be subject to applicable taxes in your jurisdiction. RLHC or the
Employer is required to withhold from you an amount that is sufficient to pay
the minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by RLHC or the Employer with respect to the shares
of Common Stock issued to you. RLHC or the Employer may, in its discretion, meet
this withholding requirement in any one or more of the following ways:

(a)    by withholding or selling a portion of the shares that otherwise would be
paid out for your vested Restricted Stock Units;

(b)    by withholding the amount necessary to pay the applicable taxes from your
paycheck, with no withholding of shares;

(c)    by requiring you to make alternate arrangements to meet the withholding
obligation; or

(d)    such other method as RLHC or the Administrator may elect in compliance
with local law.

No payment of shares will be made to you (or your estate) for Restricted Stock
Units unless and until satisfactory arrangements (as determined by RLHC) have
been made by you to fulfill RLHC’s (or the Employer’s) obligation to withhold or
collect any income and other taxes with respect to the Restricted Stock Units.
By accepting this grant, you expressly consent to and authorize the withholding
of Shares and to any additional (or alternative) cash withholding as provided
for in this paragraph 8. All income and other taxes related to the Restricted
Stock Unit award and any shares delivered in payment thereof are your sole
responsibility.

9.    Nature of Grant. In accepting this Award, you acknowledge that: (a) the
Plan is established voluntarily by RLHC, it is discretionary in nature and it
may be modified, amended, suspended or terminated by RLHC at any time, unless
otherwise provided in the Plan and this Agreement; (b) the grant of Restricted
Stock Units is voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of such grants even if Restricted Stock Units have been granted repeatedly
in the past; (c) all decisions with respect to future Restricted Stock Unit
grants, if any, will be at the sole discretion of RLHC; (d) you are voluntarily
participating in the Plan; (e) the grant of Restricted Stock Units is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to RLHC or the Employer, and which is outside the
scope of your employment contract, if any; (f) the Restricted Stock Units are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (g) the future value of
the shares of Common Stock issuable under this Agreement is unknown and cannot
be predicted with certainty.

10.    Address for Notices. Any notice to be given to RLHC under the terms of
this Agreement must be addressed to Red Lion Hotels Corporation, in care of its
General Counsel, 201 W. North River Drive, Suite 100, Spokane, WA 99201, or at
such other address as RLHC may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant (and the associated rights and privileges) cannot
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or of any associated right or
privilege, or upon any attempted sale under any execution, attachment or similar
process, this grant and the associated rights and privileges will immediately
become null and void.

 

A-2



--------------------------------------------------------------------------------

12.    Restrictions on Sale of Securities. The shares of Common Stock issued as
payment for vested Restricted Stock Units will be registered under the U.S.
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the shares will be subject to any market blackout-period that
may be imposed by RLHC and must comply with RLHC’s insider trading policies, and
any other applicable securities and other laws.

13.    Delay in Payment. Notwithstanding any other part of this Agreement, any
Restricted Stock Unit otherwise payable to you pursuant to this Agreement will
not be paid during the six-month period following your termination of employment
unless RLHC determines, in its good faith judgment, that the payment would not
cause you to incur an additional tax under Section 409A of the Code and any
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder (“Section 409A”). If the payment of any amounts are delayed as a
result of the previous sentence, any Restricted Stock Unit otherwise payable to
you during the six (6) months following your termination will accrue during such
six-month period and will become payable in shares of Common Stock on the date
six (6) months and one (1) day following the date of your termination.

14.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.    Conditions for Issuance of Certificates for Stock. Any shares of Common
Stock deliverable to you may be either previously authorized but unissued shares
or issued shares that have been reacquired by RLHC. RLHC will not be required to
issue any certificate or certificates for shares hereunder prior to fulfillment
of all the following conditions: (a) the admission of the shares to listing on
all stock exchanges on which the stock is listed; (b) the completion and
continued effectiveness of any registration or other qualification of the shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body
that the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of a reasonable period of time
following the date of vesting or other scheduled payout of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.

16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between this Agreement and the Plan, the
Plan will govern. Capitalized terms used and not defined in this Agreement will
have the meaning set forth in the Plan.

17.    Captions. Captions used in this Agreement are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.    Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, the provision will be severable from, and the
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

 

A-3



--------------------------------------------------------------------------------

19.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. You expressly warrant that you are not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained in the Agreement.

20.    No Effect on Employment or Service. YOU FURTHER ACKNOWLEDGE THAT NOTHING
IN THIS AGREEMENT CONSTITUTES A CONTRACT OF EMPLOYMENT AND THAT EACH OF YOU AND
RED LION (INCLUDING ITS SUBSIDIARIES AND AFFILIATES) RESERVES THE RIGHT TO
TERMINATE THE EMPLOYMENT OR SERVICE RELATIONSHIP AT ANY TIME AND FOR ANY REASON,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE, WHEREVER ALLOWED BY LOCAL
LAWS.

21.    Notice of Governing Law. This grant of Restricted Stock Units is governed
by, and will be construed in accordance with, the laws of the State of
Washington without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties agree to
submit to and consent to the exclusive jurisdiction of the State of Washington
and agree that such litigation will be conducted only in the courts of Spokane
County, Washington, or the federal courts for the United States for the Eastern
District of Washington, and no other courts, where this grant is made and/or to
be performed.

22.    Electronic Notice. The Recipient consents and agrees to electronic
delivery of any documents that RLHC may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this Agreement and any other award
made under the Plan. The Recipient understands that, unless earlier revoked by
the Recipient by giving written notice to RLHC at Red Lion Hotels Corporation,
in care of its General Counsel, 201 W. North River Drive, Suite 100, Spokane, WA
99201, this consent will be effective for the duration of this award. By
accepting the terms and conditions of this Agreement, the Recipient acknowledges
receipt of a copy of the Plan, Prospectus, and RLHC’s most recent Annual Report
and Proxy Statement (the “Prospectus Information”). The Recipient represents
that he or she is familiar with the terms and provisions of the Prospectus
Information and hereby accepts the Restricted Stock Units on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting these Restricted Stock Units.

 

A-4